*1264Upon consideration of relator Warren Newspaper, Inc.’s Additional Evidence in Support of Attorney Fee Submission and pursuant to State ex rel. Warren Newspapers, Inc. v. Court of Jurisdiction of the Mahoning Valley Sanitary Dist. (1998), 81 Ohio St.3d 1234, 690 N.E.2d 11, attorney fees are granted in the amount of $4,667.50, plus reimbursement of the filing fee in the amount of $140.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., not participating.